IN THE COURT OF APPEALS OF IOWA

                                     No. 16-1678
                               Filed January 11, 2017


IN THE INTEREST OF C.C.,
Minor child,

W.C., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



       A mother appeals the district court’s transfer of her child from her care to

the custody of the department of human services. AFFIRMED.



       J. David Zimmerman, Clinton, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Brian P. Donnelly of Mayer, Lonergan & Rolfes, Clinton, guardian ad litem

for minor child.

       Neill A. Kroeger, LeClaire, attorney for minor child.



       Considered by Vaitheswaran, P.J., and Potterfield and Bower, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       A mother appeals the district court’s modification of a dispositional order,

the effect of which was to transfer her child from her care to the custody of the

department of human services.

I.     Background Facts and Proceedings

       A thirteen-year-old child who lived with his mother exhibited aggressive

and out-of-control behaviors at school and at home. The department determined

he was “in need of treatment to cure or alleviate serious mental illness” and the

mother was “unwilling to provide such treatment.”

       The State filed a child-in-need-of-assistance petition. The child’s guardian

ad litem found the child “had not been attending school for some time” and “was

exhibiting very inappropriate and aggressive behaviors” when he attended

school. He also reported that the child might “have a history of being abusive

towards his mother.”

       The district court adjudicated the child in need of assistance, reasoning

the mother needed help in meeting his needs. The court did not remove the child

from her custody.

       A month after the adjudication, the guardian ad litem reported “there [was]

a significant level of risk involved in the current placement,” given the child’s “lack

of self-control.”   Nonetheless, he declined to recommend immediate removal

because the mother was complying with services and had executed a voluntary

safety plan that required constant supervision of the child. The district court

entered a dispositional order continuing placement with the mother subject to

oversight by the department.
                                           3


       Within two and one-half months, the State moved to modify the order,

citing a report from the department social worker overseeing the case that she

saw the child at a grocery store without his mother or another adult. According to

the social worker, the child recognized her and told her his mother was in the car.

When she approached the car and reminded the mother of the safety plan, the

mother failed to acknowledge her violation. In light of this incident and others,

the guardian ad litem reported he was “increasingly less optimistic about [the

mother’s] ability to care for [the child] on her own.”

       Following a hearing on the modification motion, the district court ordered

custody of the child transferred to the department for placement at a residential

treatment facility.

       On appeal, the mother contends the legal requirements for transfer of the

child were not satisfied. Those requirements are set forth in Iowa Code section

232.103(4) (2015), which authorizes a court to modify a dispositional order if

“[t]he purposes of the order cannot reasonably be accomplished” or if “[t]he

efforts made to effect the purposes of the order have been unsuccessful and

other options to effect the purposes of the order are not available.” Iowa Code

§ 232.103(4)(b), (c). In addition, our precedent requires a showing of “a material

and substantial change in circumstances.”         In re R.F., 471 N.W.2d 821, 824

(Iowa 1991); cf. In re M.M., No. 16-0548, 2016 WL 4036246, at *4 (Iowa Ct. App.

July 27, 2016) (concluding “the juvenile court need not find a substantial change

in circumstances as a prerequisite to modification of a dispositional order”). We

are persuaded these requirements were satisfied.
                                         4


       At the modification hearing in September 2016, the department’s social

worker recommended a higher level of care for the child “due to several

occurrences of his mother not being able to meet his safety needs.”             She

expressed concern that the mother was “not able to see [the child’s] inability to

self-protect and his [in]ability to self-regulate, and le[ft] [the child] alone.” She

also explained that the child had not been going to school since “approximately

two and a half weeks into the school year” because of his aggressive behaviors,

manifested by spitting, hitting, kicking, and cursing at staff. The social worker

stated space was available at a residential facility on the Monday following the

hearing and the facility “would be able to meet not only his behavioral but his

academic needs.”

       Based on the mother’s violation of the safety plan and her inability to

facilitate school attendance, we conclude the purposes of the dispositional order

could no longer be served and there existed a material and substantial change of

circumstances warranting modification of the dispositional order.         While the

mother minimized her violation and insisted she could provide the care the child

required, the child’s behavior at school suggests otherwise.

       We recognize the mother and child share a close bond. The social worker

acknowledged the bond and the child told the district court he wished to stay with

his mother. But the district court had to balance the bond against the child’s

safety. We conclude the department’s commitment to facilitate visitation at the

residential facility would preserve the bond while at the same time ensuring the

child’s well-being and academic development.
                                       5


       On our de novo review, we affirm the district court’s modification of the

dispositional order.

       AFFIRMED.